UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4946



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VINCENT MATTHEW CIARAVELLA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-03-307)


Submitted:   June 23, 2004                  Decided:   August 6, 2004


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Geremy C. Kamens,
Nia Ayanna Vidal, Assistant Federal Public Defenders, Alexandria,
Virginia, for Appellant. Paul J. McNulty, United States Attorney,
Michael J. Elston, Assistant United States Attorney, Elizabeth
Olson, Special Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vincent   Matthew   Ciaravella       appeals    his   conviction,

following a conditional guilty plea, for possession of a firearm

after a felony conviction in violation of 18 U.S.C. § 922(g)(1)

(2000).    The district court sentenced him to fifty-seven months of

imprisonment, to be followed by a three-year term of supervised

release.    Finding no error, we affirm.

            Ciaravella contends that the district court erred when it

denied his motion to suppress the weapons found at his residence

because the warrantless search of his home was not justified under

the exigent circumstances exception to the warrant requirement. We

review the district court’s factual findings underlying a motion to

suppress    for   clear   error,   and     the   district    court’s    legal

determinations de novo.      Ornelas v. United States, 517 U.S. 690,

699 (1996); United States v. Rusher, 966 F.2d 868, 873 (4th Cir.

1992).     When a suppression motion has been denied, we review the

evidence in the light most favorable to the government. See United

States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).

            Police entered Ciaravella’s home without a warrant to

investigate a potential medical emergency and domestic dispute.

Ciaravella concedes that police were justified by the circumstances

in gaining initial entry into his home without a warrant. However,

he maintains that the entry into his bedroom, where the firearms

were found, was unnecessary to address the situation.               We agree


                                   - 2 -
with the district court’s finding that police were justified in

entering Ciaravella’s bedroom to protect individuals inside the

home and insure their own safety.      See Warden v. Hayden, 387 U.S.

294, 298-99 (1967).

          Accordingly,   we   affirm   Ciaravella’s   conviction.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              AFFIRMED




                                - 3 -